DETAILED ACTION
1.	This Office Action is in response to Applicant’s RCE filed on 02/22/2022 and Claim Amendments/Remarks filed on 01/31/2022, which are now entered. Claims 9-10, 12-13, 16 are pending. Claim 9 is currently amended. Claim 15 has been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered. The current claim list was filed on 01/31/2022.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 10/25/2021, 01/06/2022, 02/22/2022, 04/26/2022 were filed after the mailing date of the Final Rejection on 10/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS have been considered by the examiner. Initialed copies are attached.
Claim Rejections - 35 USC § 103
5.	Claims 9-10, 12-13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over OKUBO (JP 2007-262243 A), in view of INOUE et al. (JP 2015-135805 A). The citations below to OKUBO and INOUE are to the English text translations of each document, provided by Applicant with their IDS filed on 02/26/2019.
	As to independent claim 9, OKUBO teaches a (meth)acrylic resin composition (see para. 0004-0006) comprising the following components (A) to (C): component (A) a urethane modified oligomer having a (meth)acrylic group (see para. 0023: urethane dimethacrylate compound); component (B): a monomer having a hydroxyl group and/or a carboxylic group and one (meth)acrylic group in a molecule (see para. 0008-0012: examples of compounds having hydroxyl and (meth)acrylate groups; see para. 0019: diluents used in order to obtain good adhesiveness include, for example, 2-hydroxyethyl (meth) acrylate); component (C): an organic peroxide having the following structure: 
    PNG
    media_image1.png
    146
    438
    media_image1.png
    Greyscale
 (see para. 0014: the polymerization initiator (B) is preferably an organic peroxide, which has an –O—O— bond in the molecule, for example dialkyl peroxides or diacyl peroxides) and component (D): electroconductive particles (see para. 0015: silver powder usually contained in 70% to 95% by weight or less in the resin composition, if less than 70% the conductivity deteriorates). OKUBO does not require, or even suggest including, a rubber, elastomer, and/or thermoplastic resin in his resin composition. Thereby, OKUBO satisfies the “wherein the composition does not include…” feature recited in the last line of claim 9.
OKUBO fails to explicitly disclose that the composition includes [1] 100 to 1,000 parts by mass of the component (D) and [2] a ratio of parts by mass of the component (A) and parts by mass of the component (B) ranges from 20:80 and 80:20 [feature added by the current amendment to claim 9], both with respect to 100 parts by mass in total of the component (A) and the component (B); and [3] that the electroconductive particles (e.g. silver powder) are surface-treated with stearic acid.
As to differences [1] & [2], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected [1] parts by mass of component (D) (e.g. silver powder in OKUBO para. 0015) and [2] a ratio of parts by mass of component (A) (see para. 0043-0046: a urethane-modified acrylate resin present in an amount of about 40-80 wt%) to parts by mass of component (B) (see para. 0056-0057 & 0061-0062: a (meth) acrylate monomer present in an amount of about 13-20 wt%) in amounts that fall within the claim recited ranges. OKUBO clearly teaches compositions containing components A, B, C, D as defined in claim 9 and a high content of silver powder for the same utility, e.g. a thermocurable conductive adhesive (see OKUBO para. 0003-0006 & the present spec. at para. 0013-0014). The content of components (A), (B) and (D) can be regarded as conventional experimental parameters; adjustments to the amounts will occur to those skilled in the art in view of the needs of the actual situation. It is noted that there has been no showing of unexpected results to rebut a prima facie case of obviousness. See MPEP 2144.05 I. 
	However, INOUE, in analogous art of resin compositions for semiconductor devices (see para. 0008), teaches silver powder that is surface-treated with stearic acid (see para. 0060-0061, 0067-0068, 0084).
Therefore, in view of the teaching of INOUE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition taught by OKUBO by coating (i.e. surface treating) the silver powder with stearic acid as taught by INOUE to arrive at the claimed invention because OKUBO suggests that the silver powder used in the present invention is not particularly limited (see OKUBO para. 0015). INOUE clearly teaches that by coating silver powder with stearic acid, the viscosity of a resin paste composition can be stabilized for a long time and separation of the resin and the filler in the resin paste composition can be suppressed (see INOUE para. 0061). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed stearic acid coating for the silver particles in the resin composition with a reasonable expectation of success for obtaining a resin paste composition excellent in electrical conductivity, adhesiveness, storage stability, coating workability and mechanical properties (see INOUE para. 0067, 0107-0108) and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to claims 9-10, OKUBO is silent on the claimed property of component (B), namely its surface tension. However, the monomer disclosed in OKUBO would necessarily possess the claimed surface tension property because of the substantially identical composition (in this case, OKUBO para. 0019 teaches 2-hydroxyethyl (meth)acrylate and 2-hydroxybutyl (meth)acrylate as examples of (meth)acrylate compounds having a hydroxyl group and carboxylic group used as diluents; these are two of the component (B) options recited in instant claim 13). Thus, the monomer in OKUBO would have necessarily possessed the claimed properties and claims 9-10 are obvious over OKUBO, in view of INOUE. See MPEP 2112.01 II. -- Alternatively with respect to claims 9-10, it has been held to be within the general skill of an artisan to prepare/select a monomer with a particular surface tension on the basis of its suitability for the intended use as a matter of obvious engineering choice. Since OKUBO teaches the claim recited component (B) monomer(s) (see for example para. 0008-0012 & 0019), it would have been obvious to one skilled in the art to prepare a resin composition containing a monomer (B) having a particular surface tension from the options taught by OKUBO and general knowledge in the art.
As to claim 12, modified OKUBO teaches the (meth)acrylic resin composition according to claim 9, wherein the component (C) is an organic peroxide having the following structure: 
    PNG
    media_image2.png
    159
    443
    media_image2.png
    Greyscale
 (see the middle of para. 0014: bis(4-t-butylcyclohexyl)peroxydicarbonate is one example of an organic peroxide that corresponds to Chemical Formula 2; shown here as drawn by ChemDraw Professional).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 13, modified OKUBO teaches the (meth)acrylic resin composition according to claim 9, wherein the component (B) is 2-hydroxyethyl (meth)acrylate or 2-hydroxybutyl (meth)acrylate (see para. 0019).
	As to claim 16, modified OKUBO teach a thermocurable electroconductive adhesive comprising: the (meth)acrylic resin composition according to claim 9 (see para. 0003: semiconductor die attach paste or a material for adhering a heat radiating member; see para. 0028: the resin composition of the present invention has good low-temperature curability and storage stability and high adhesiveness).

Response to Arguments
6.	 Applicant’s arguments, filed 01/31/2022, with respect to secondary reference McNeilly et al. (US 2006/0289837 A1), have been fully considered and are persuasive [the features of previous claim 15 have been incorporated into independent claim 9 by the current amendment].  Therefore, the ground of rejection in view of McNeilly has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of INOUE et al. (JP 2015-135805 A), as described in detail above. 
Applicant's arguments filed 01/31/2022, with respect to primary reference Okubo (JP 2007-262243 A) have been fully considered but they are not persuasive. 
	Applicant argues on Remarks pg. 8 that Okubo teaches that the compound (D) reacts with the surface of the silver powder [0017] and, accordingly, Okubo does not teach or suggest to add any surface treatment, such as the claimed stearic acid surface treatment, to the silver powder.
	However, Okubo teaches that it is an object of his invention to provide a resin having excellent storage stability (see Okubo para. 0006, 0028). Inoue teaches that by coating a silver powder with stearic acid, the viscosity of the resin paste composition can be stabilized for a long time (see Inoue para. 0061). Thus, one of ordinary skill in the art would be motivated to incorporate silver powders surface-treated with stearic acid, as taught by Inoue, into the resin composition of Okubo, for the purpose of further improving storage stability and avoiding separation of the resin and filler within the composition. It is noted that claim 9 does not require that all of the electroconductive particles are silver powder surface treated with stearic acid. There could be a mixture of conductive particles, some of which have Okubo’s compound D reacted on a surface thereof and others surface-treated with stearic acid.
For at least the reasons discussed above, the claim rejections are maintained.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 14, 2022